Exhibit 10-2




Borrower:
The Goldfield Corporation
Account Number:
9660933082
BB&T
Note Number:
90014
Address:
1684 W. Hibiscus Boulevard
Melbourne, Florida
 
Melbourne, Florida 32901
MODIFICATION PROMISSORY NOTE
Date:
March 7, 2019



The Goldfield Corporation (whether one or more, the “Borrower”) HEREBY
REPRESENTS THAT THE LOAN EVIDENCED BY THIS MODIFICATION PROMISSORY NOTE (“Note”)
IS BEING OBTAINED FOR BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES AND NOT FOR
PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES. For value received, the Borrower,
jointly and severally if more than one, promises to pay to BRANCH BANKING AND
TRUST COMPANY, a North Carolina banking corporation (including its successors
and assigns, the “Bank”), or order, at any of Bank’s offices in the above
referenced city (or such other place or places that may be hereafter designated
by Bank) the sum of Thirty Eight Million Two Hundred Twenty Four Thousand and
no/100 Dollars ($38,224,000.00), or such lesser amount outstanding at maturity,
in immediately available currency of the United States of America. This Note
consolidates that certain Modification Promissory Note dated May 24, 2018,
executed by the Borrower in favor of Bank in the original principal amount of
$27,490,000.00, with a current principal balance outstanding of $22,724,000.00,
together with a future advance of even date hereof from Bank to Borrower in the
principal amount of $15,500,000.00 (“Future Advance”), such that the
consolidated principal amount is $38,224,000.00.


Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:
Adjusted LIBOR Rate as more specifically described in the Addendum to
Modification Promissory Note attached hereto.


Principal and interest are payable as follows:
Commencing on March 9, 2019, through and including the payment due on December
9, 2019, monthly principal payments of $598,000.00 plus accrued interest on the
same day of each month thereafter.


Commencing on January 9, 2020, equal monthly principal payments of $650,000.00,
plus accrued interest, on the same day of each month thereafter, with all
outstanding principal, accrued interest, and all other amounts then due and
owing on March 9, 2024.


Documentary Stamp Tax:
Documentary stamp tax in the amount of $2,450.00 was previously paid to the
Florida Department of Revenue.
Certificate of Registration No. 56-1074313-19-001. No additional documentary
stamps are owed on the Future Advance.


Borrower shall pay to Bank, or order, a late fee in the amount of five percent
(5.0%) of any installment past due for ten (10) or more days. When any
installment payment is past due for ten (10) or more days, subsequent payments
shall first be applied to the past due balance. In addition, Borrower shall pay
to Bank a returned payment fee if the Borrower or any other obligor hereon makes
any payment at any time by check or other instrument, or by any electronic
means, which is returned to Bank because of nonpayment due to nonsufficient
funds.
All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. Borrower
agrees that the only interest charge is the interest actually stated in this
Note, and that any loan or origination fee shall be deemed charges rather than
interest, which charges are fully earned and non-refundable. It is further
agreed that any late charges are not a charge for the use of money but are
imposed to compensate Bank for some of the administrative services, costs and
losses associated with any delinquency or default under this Note, and said
charges shall be fully earned and non-refundable when accrued. All other charges
imposed by Bank upon Borrower in connection with this Note and the loan
including, without limitation, any commitment fees, loan fees, facility fees,
origination fees, discount points, default and late charges, prepayment fees,
reasonable attorneys’ fees and reimbursements for costs and expenses paid by
Bank to third parties or for damages incurred by Bank are and shall be deemed to
be charges made to compensate Bank for underwriting and administrative services
and costs, other services, and costs or losses incurred and to be incurred by
Bank in connection with this Note and the Loan and shall under no circumstances
be deemed to be charges for the use of money. All such charges shall be fully
earned and non-refundable when due. Time is of the essence of this Note.
In the event periodic accruals of interest shall exceed any periodic fixed
payment amount described above, the fixed payment amount shall be immediately
increased, or additional supplemental interest payments required on the same
periodic basis as specified above (increased fixed payments or supplemental
payments to be determined in the Bank’s sole discretion), in such amounts and at
such times as shall be necessary to pay all accruals of interest for the period
and all accruals of unpaid interest from previous periods. Such adjustments to
the fixed payment amount or supplemental payments shall remain in effect for so
long as any interest accruals shall exceed the original fixed payment amount and
shall be further adjusted upward or downward to reflect changes in any variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment


Page 1 of 5

--------------------------------------------------------------------------------



amount. However, Bank shall have the right, in its sole discretion, to lower the
fixed payment amount below the original payment amount.
This Note is executed and delivered by Borrower in connection with the following
agreements (if any) between Borrower or other parties owning collateral and
Bank:


Security Agreement conveying a security interest to Bank dated of even date
given by Borrower and Southeast Power Corporation, Power Corporation of America,
Bayswater Development Corporation, Pineapple House of Brevard, Inc., C and C
Power Line, Inc., and Precision Foundations, Inc.


Master Loan Agreement dated May 24, 2018, executed by Borrower and Southeast
Power Corporation, Power Corporation of America, Bayswater Development
Corporation, Pineapple House of Brevard, Inc., C and C Power Line, Inc., and
Precision Foundations, Inc., as amended on March 7, 2019.


All of the terms, conditions and covenants of the above described agreements
(the “Agreements”) are expressly made a part of this Note by reference in the
same manner and with the same effect as if set forth herein at length, and Bank
is entitled to the benefits of and remedies provided in the Agreements and any
other related documents given by Borrower, any guarantor, or any pledgor in
favor of Bank. In addition to Bank’s right of setoff and to any liens and
security interests granted to Bank in the Agreements, Borrower hereby grants to
Bank a security interest in all of its deposit accounts maintained with and
investment property held by Bank, which shall serve as collateral for the
indebtedness and obligations evidenced by this Note.
No delay or omission on the part of Bank or other holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or of any other right on any
future occasion. Each Borrower regardless of the time, order or place of signing
waives presentment, demand, protest and notices of every kind and assents to any
one or more extensions or postponements of the time of payment or any other
indulgences, to any substitutions, exchanges or releases of collateral by Bank,
and to the additions or releases of any other parties or persons primarily or
secondarily liable herefor.
Subject to applicable notice and cure periods set forth below, the following
shall constitute events of default hereunder: Borrower’s failure to pay any part
of the principal or interest when due or to fully perform any covenant or
obligation under this Note, the Agreements or on any other liability to Bank by
any one or more of the Borrower, by any affiliate of the Borrower (as defined in
11 USC Section (101)(2)), or by any guarantor of this Note (said affiliate or
guarantor herein called “Obligor”); or should any financial statement,
representation or warranty made to Bank by any Borrower or any Obligor be found
to be incorrect or incomplete in any material respect when made; or should any
Borrower fail to furnish information and documentation to the Bank sufficient to
verify the identity of Borrower as required under the USA Patriot Act; or should
Borrower commit an event of a default under any of the Agreements or under any
other obligation of any Borrower or of any Obligor whether to Bank or any other
creditor; or should any Borrower or any Obligor die, terminate its existence,
allow the appointment of a receiver for any part of its property, make an
assignment for the benefit of creditors; or should a proceeding under bankruptcy
or insolvency laws be initiated by or against any Borrower or any Obligor; or
should any Borrower, any Obligor or any officer, director or owner of 20% or
more of the outstanding ownership interests of any Borrower or any Obligor be
indicted for a felony offense under state or federal law, or should any Borrower
or any Obligor employ an executive officer, manager or general partner, or elect
a director, who has been convicted of any such felony offense, or should any
person become an owner of 20% or more of the outstanding ownership interests of
any Borrower or any Obligor who has been indicted or convicted of any such
felony offense; or should Bank determine that Borrower or any Obligor has
suffered a material adverse change in its financial condition or business
operations; or should there occur an attachment, execution, or other judicial
seizure of all or any portion of any Borrower’s or any Obligor’s assets,
including an action or proceeding to seize any funds on deposit with the Bank,
and such seizure is not discharged within 30 days; or should a final judgment
for the payment of money be rendered against any Borrower or any Obligor which
is not covered by insurance or debt cancellation contract and such final
judgment remains undischarged for a period of 30 days unless such judgment or
execution thereon is effectively stayed; or should any guarantor terminate any
guaranty agreement given in connection with this Note, then any one of the same
shall be a material default hereunder and this Note and other debts due the Bank
by any Borrower shall immediately become due and payable at the option of the
Bank without notice or demand of any kind, which is hereby waived.
Notwithstanding any provision contained in this Note or any other Agreements to
the contrary, in the event of a payment default, Bank’s right to accelerate the
indebtedness evidenced by this Note shall be immediate and without notice to
Borrower of such event of default. With respect to any non-payment default under
this Note or the other Agreements which is curable and if Borrower has not been
given a notice of a breach of the same provision within the preceding twelve
(12) months, it may be cured if Borrower, after Bank sends written notice to
Borrower demanding cure of such default: (i) cures the default within thirty
(30) days; or (ii) if the cure requires more than thirty (30) days, immediately
initiates steps which Bank deems in Bank’s sole discretion to be sufficient to
cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical. For the avoidance of doubt, in no event shall any notice and right to
cure be required or given for any event of default arising from: any
representation, financial statement, report, certificate or other document
furnished prior or pursuant to the Agreements which proves to


Page 2 of 5

--------------------------------------------------------------------------------



be false or misleading in any material respect when made; should Borrower or any
Obligor voluntarily become a debtor under the Bankruptcy Code, become subject to
any insolvency proceeding, make an assignment for the benefit of creditors or
become subject to any attachment, execution, or judicial seizure of its assets
(including any funds on deposit with Bank); any indictment of any Borrower, any
Obligor or any manager, executive officer or general partner thereof for any
felony offense; any failure to repay this Note at maturity; any commencement of
the process of liquidation or dissolution; any proceeding commenced against it
seeking the forfeiture of all or any part of the collateral securing this Note
or other assets as a result of any criminal activity; the sale, conveyance,
transfer or encumbrance of any real property subject to a Mortgage granted to
Bank or a bulk sale transfer of any personal collateral without the prior
consent of Bank; or upon the termination of any guaranty agreement by any
guarantor or the death of any guarantor.
Upon an Event of Default, in addition to Bank’s rights set forth above, Bank
may, at its option and subject to any applicable notice and cure periods (i)
cease making advances or disbursements including during any cure period; (ii)
advance funds necessary to remedy any default or pay any lien filed against any
of the collateral; (iii) take possession of the collateral or any part thereof;
(iv) foreclose Bank’s security interest and/or lien on any collateral in
accordance with applicable law; (v) make demand upon any or all guarantors; and
(vi) exercise any other right or remedy which Bank has under this Note or any
related documents or which is otherwise available at law or in equity. All of
Bank’s rights and remedies shall be cumulative and may be exercised singularly
or concurrently. Any election by Bank to pursue any remedy shall not exclude the
right to pursue any other remedy unless expressly prohibited by law, and any
election by Bank to make expenditures or to take action to perform an obligation
of Borrower, or of any Obligor, shall not affect Bank’s right to declare a
default and exercise its rights and remedies. In addition, upon default, Bank
may pursue its full legal remedies under the Agreements and other remedies at
law or equity, and the balance due hereunder may be charged against any
obligation of Bank to any party including any Obligor.
From and after any event of default hereunder, interest shall accrue on the sum
of the principal balance and accrued interest then outstanding at the rate of
fifteen percent (15.0%) per annum (the “Default Rate”) until such principal and
interest have been paid in full, provided that such rate shall not exceed at any
time the highest rate of interest permitted by the laws of the State of Florida;
and further provided that such rate shall apply after judgment. Bank shall not
be obligated to accept any check, money order, or other payment instrument
marked “payment in full” on any disputed amount due hereunder, and Bank
expressly reserves the right to reject all such payment instruments. Borrower
agrees that tender of its check or other payment instrument so marked will not
satisfy or discharge its obligation under this Note, disputed or otherwise, even
if such check or payment instrument is inadvertently processed by Bank unless
such payment is in fact sufficient to pay the amount due hereunder.
Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Note remains outstanding or as long as Bank
remains obligated to make advances, the Borrower shall furnish annually, as
requested, an updated annual report of The Goldfield Corporation and
Subsidiaries as filed with the Securities and Exchange Commission, which, when
delivered shall be the property of the Bank.
The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by Bank from time to time and adopted as its Prime Rate at its
executive offices in Winston-Salem, North Carolina. The Prime Rate is one of
several rate indexes employed by Bank when extending credit, and not necessarily
the lowest rate. Any change in the interest rate resulting from a change in
Bank’s Prime Rate shall become effective as of the opening of business on the
effective date of the change. If this Note is placed with an attorney for
collection, Borrower agrees to pay, in addition to principal, interest, and late
fees, if any, all costs of collection, including but not limited to all
reasonable attorneys’ fees incurred by Bank, whether or not there is a lawsuit,
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals, and any court costs. All obligations of
Borrower shall bind his heirs, executors, administrators, successors, and/or
assigns. Use of the masculine pronoun herein shall include the feminine and the
neuter, and also the plural. If more than one party shall execute this Note, the
term “Borrower” as used herein shall mean all the parties signing this Note and
each of them, and all such parties shall be jointly and severally obligated
hereunder. Wherever possible, each provision of this Note shall be interpreted
in such a manner to be effective and valid under applicable law, but if any
provision of this Note shall be prohibited by or invalid under such law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note. Each Borrower hereby waives all exemptions
and homestead laws as may be permitted by Florida law. The proceeds of the loan
evidenced by this Note may be paid to any Borrower. This Note may be executed in
any number of counterparts, each of which shall be an original but all of which
taken together shall constitute one and the same instrument.
From time to time the maturity date of this Note may be extended, or this Note
may be renewed in whole or in part, or a new note of different form may be
substituted for this Note, or the rate of interest may be modified, or changes
may be made in consideration of loan extensions, and Bank may, from time to
time, waive or surrender, either in whole or in part any rights, guaranties,
security interests or liens, given for the benefit of Bank in connection with
the payment and the securing of payment of this Note; but no such occurrence
shall in any manner affect, limit, modify, or otherwise impair any rights,
guaranties or security of Bank not specifically waived, released, or surrendered
in writing, nor shall Borrower or any Obligor be released from liability by
reason of the occurrence of any such event. Bank, from time to time, shall have
the unlimited right to release any person who might be liable hereunder, and
such


Page 3 of 5

--------------------------------------------------------------------------------



release shall not affect or discharge the liability of any other person who is
or might be liable hereunder. No waivers and modifications shall be valid unless
in writing and signed by Bank. Bank may, at its option, charge any fees for the
modification, renewal, extension, or amendment of any of the terms of this Note
not prohibited by applicable law. In case of a conflict between the terms of
this Note and any Loan Agreement executed in connection herewith, the priority
of controlling terms shall be first this Note, then the Loan Agreement. This
Note shall be governed by and construed in accordance with the laws of the State
of Florida.
Any legal action with respect to the indebtedness evidenced by this Note may be
brought in the courts of the State of Florida or in the appropriate United
States District Court situated in Florida, and Borrower hereby accepts and
unconditionally submits to the jurisdiction of such courts. Borrower hereby
waives any objection to the laying of venue based on the grounds of forum non
conveniens with respect thereto.
REQUIRED INFORMATION FOR A NEW LOAN. To help the government fight the funding of
terrorism and money laundering activities, federal law requires Bank to obtain,
verify and record information that identifies each person or entity obtaining a
loan including the Borrower’s legal name, address, tax identification number,
date of birth, driver’s license, organizational documents or other identifying
documents. Failure to provide the required information will result in a
violation of the U.S. Patriot Act and will constitute a default under this
instrument. In addition, no Borrower, any of its affiliates, or any of their
respective directors, officers, managers, partners, or any other authorized
representatives is named as a “Specially Designated National and Blocked
Person,” on the list published by the U.S. Department of the Treasury Office of
Foreign Assets Control (OFAC) at its official website.
UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE BORROWER HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS NOTE OR ANY
OF THE LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE BORROWER AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO
MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE BORROWER HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR
BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.
BORROWER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL
REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND
EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS
PARAGRAPH.












(SIGNATURE ON FOLLOWING PAGE)






    






Page 4 of 5

--------------------------------------------------------------------------------





BB&T
MODIFICATION PROMISSORY NOTE SIGNATURE PAGE


Borrower:
The Goldfield Corporation
Account Number:
9660933082
Note Number:
90014
Note Amount:
$38,224,000.00
Date:
March 7, 2019





IN WITNESS WHEREOF, the Borrower, on the day and year first written above, has
executed, or caused this Note to be executed by its authorized officer or
representative, under seal.




WITNESSES
 
 
 
 
The Goldfield Corporation, a Delaware corporation
/s/ Melissa A. Munson
 
By: /s/ Stephen R. Wherry
 
 
Stephen R. Wherry, its Senior Vice President
/s/ Barry Forbes
 
 







Page 5 of 5